Citation Nr: 0010327	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  93-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disorder (other 
than asthmatic bronchitis).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to May 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, denied service connection for 
a respiratory condition.  This case was remanded by the Board 
to the RO in February 1995.   The RO subsequently granted 
service connection for chronic upper respiratory infections, 
which was rated 10 percent and, following another Board 
remand, the RO, in an August 1998 decision, rated the 
veteran's respiratory disorder as asthmatic bronchitis, and 
increased the rating from 10 percent to 30 percent.  The 
veteran maintains service connection is warranted for 
additional lung disease.  Thus, the issue that remains in 
appellate status is service connection for lung disease other 
than asthmatic bronchitis.


FINDING OF FACT

There is no medical evidence of a nexus between any current 
lung disorder (other than asthmatic bronchitis) and an 
incident or manifestation during the veteran's period of 
active service.  


CONCLUSION OF LAW

A claim of entitlement to service connection for a lung 
disorder (other than asthmatic bronchitis) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If she has not presented a well-
grounded claim, her appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b) if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  
The veteran's service medical records disclose that she was 
seen for upper respiratory infection (URI) in December 1976 
and February 1977.  Her service medical records are negative 
for findings or a diagnosis of lung disease.  At an 
examination for a medical board proceeding in March 1977, her 
lungs were evaluated as normal.  

Records of post service treatment of the veteran by a private 
physician show continuing URIs.  The following diagnostic 
impressions have been entered:  In January 1984, pharyngitis 
and tracheobronchitis, both exacerbated by cigarettes; in 
October 1984, URI with laryngotracheobronchitis; in March 
1986, asthmatic bronchitis; in October 1989, bronchitis; and 
in April 1990, URI.  Private chest X-rays in March 1986, 
September 1987, and August 1988 were negative for lung 
disease.

In May 1991, in a letter to a member of Congress, the veteran 
stated that, in basic training, she had had URI and "walking 
pneumonia."  However, in testimony at a personal hearing in 
November 1991, the veteran stated that she had since learned 
that URI is not considered to be walking pneumonia.  

Private treatment records in 1994 and 1995 show continued 
treatment for URI and bronchitis.  

At a VA examination in February 1996, the veteran presented 
with a history of respiratory infections.  She had not been 
diagnosed with a chronic lung disorder.  On examination, the 
lungs were clear to auscultation and percussion; there was no 
evidence of cyanosis, clubbing, or edema.  A chest X-ray was 
normal.  The assessments included recurrent bronchitis in a 
smoker and no evidence of a chronic lung disease.  The 
examiner commented that, if the veteran continued to smoke, 
she would be at high risk for developing emphysema or chronic 
obstructive pulmonary disease.  In an addendum to the 
examination report, the physician opined in July 1996 that 
the veteran's recurrent bronchitis had started in service and 
continued since then.  (Service connection and a 30 percent 
rating are currently in effect for asthmatic bronchitis.)
A rating decision in December 1996 granted service connection 
for chronic URI and continued the denial of service 
connection for a lung disorder.  A rating decision in April 
1999 reclassified the service-connected disability as 
recurrent asthmatic bronchitis.  

VA pulmonary function tests (PFTs) in April 1997 were 
interpreted as showing mild obstructive pulmonary disease 
with impaired diffusion suggestive of pulmonary emphysema.  
At a VA examination in April 1997, the diagnosis was mild 
emphysema.

A VA chest X-ray in September 1998 was normal.  VA PFTs in 
September 1998 yielded an impression of suspect mild to 
moderate obstructive airways disease.  

At a VA pulmonary examination in September 1998, a history of 
smoking cigarettes since high school and URIs since basic 
training was noted.  On examination, the lungs had clear 
breath sounds, with no evidence of wheeze, rhonchus or 
crackle.  The examiner offered an opinion that the diagnosis 
of emphysema at the earlier VA examination was incorrect; 
clinical findings and PFTs were more consistent with 
asthmatic bronchitis, unless there was a current chest X-ray 
showing flagrant evidence of emphysematous lung disease.  The 
diagnosis was mild to moderate asthmatic bronchitis, largely 
related to ongoing smoking.

The veteran's claim of entitlement to service connection for 
a lung disorder is not well grounded, because, even assuming 
that the diagnosis of emphysema at the VA examination in 
April 1997 was correct, there is no medical evidence or 
medical opinion showing a nexus between any current lung 
disease and the veteran's period of active service.  Service 
connection has been granted for asthmatic bronchitis, and no 
physician has related any other respiratory disorder to 
service.  The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because chronic lung disease was not 
demonstrated in service and since service, and there is no 
medical evidence of a nexus between a current lung disorder 
and a condition observed in service.  The veteran's claim 
must therefore be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).  
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a lung disorder "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for a lung disorder.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

A well-grounded claim not having been submitted, service 
connection for a lung disorder (other than asthmatic 
bronchitis) is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 
- 6 -

- 1 -


